Case: 13-1310    Document: 31    Page: 1   Filed: 10/03/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

 SEED RESEARCH EQUIPMENT SOLUTIONS, LLC,
              Plaintiff-Appellee,
                            v.
                 GARY W. CLEM, INC.
             (doing business as ALMACO),
                  Defendant-Appellant.
                __________________________

                        2013-1310
                __________________________

     Appeal from the United States District Court for the
 District of Kansas in No. 09-CV-1282, Judge Eric F.
 Melgren.
               __________________________

                      ON MOTION
                __________________________

     Before DYK, MOORE, and TARANTO, Circuit Judges.
 DYK, Circuit Judge.
                       ORDER
    The parties jointly move to remand this case to the
 United States District Court for the District of
 Kansas due to settlement.
Case: 13-1310         Document: 31   Page: 2     Filed: 10/03/2013




 SEED RESEARCH EQUIPMENT v. GARY W. CLEM, INC.                 2

      Gary W. Clem, Inc. appeals from the district court’s
 grant of summary judgment that the patent was invalid.
 The parties have stated that they have now settled the
 case and requested an indicative ruling from the district
 court, pursuant to Fed. R. Civ. P. 62.1, whether the dis-
 trict court would defer, deny, or grant a motion to vacate
 the underlying judgment if the case were remanded. The
 district court indicated pursuant to Rule 62.1(a)(3) that it
 would grant the motion.
     We grant the motion to the extent that we remand for
 the limited purpose of the district court’s consideration of
 the parties’ motions. See Ohio Willow Wood Co. v. Ther-
 mo-Ply, Inc., 629 F.3d 1374, 1375 (Fed. Cir. 2011). In
 granting this motion, this court takes no position on the
 propriety or necessity of vacatur, leaving it to the district
 court to apply the principles enunciated in U.S. Bancorp
 Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 29 (1994).
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. The case is remanded to
 the district court for further proceedings consistent with
 this order.
       (2) Each side shall bear its own costs.

                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk
 s26
 ISSUED AS A MANDATE: October 3, 2013